Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
[AltContent: ]This Office action is in response to Applicant’s communication filed 01/27/2022 in response to the Office action dated 08/27/2021. Claims 1, 8 and 15 have been amended. Claim 7 has been canceled. No new claim has been added. Claims 1-6 and 8-20 are pending in this application.

Allowable Subject Matter
Claims 1-6 and 8-20 allowed.
The following is an examiner's statement of reasons for allowance:
The prior art of record fails to disclose the combination including at least the limitations of:
(independent claims 1, 8 and 15) “… identifying historical user interactions with historical search results for the product returned in response to historical search queries for the product, each of the historical search queries comprising at least one of a plurality of qualitative terms; 
determining a quantitative range associated with each of the qualitative terms of the plurality of qualitative terms for the product based on values for the attribute of the product identified from information about the product from the historical search results ; 
adjusting the quantitative ranges for each qualitative term so that the quantitative ranges do not overlap; 
storing an association between the qualitative term and the quantitative range for the attribute of the product; 
receiving a query for the product that includes a qualitative term, the qualitative term being one of the plurality of qualitative terms; 
performing, in response to the query including the qualitative term, a search that identifies search results relevant to the qualitative term by identifying the search results in which the attribute of the product has a value within the quantitative range associated with the qualitative term; and 
providing the search results relevant to the qualitative term for presentation in response to the query.”
As dependent claims 2-6, 9-14 and 16-20 depend from an allowable base claims, they are at least allowable for the same reasons as noted above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHEILA G DAVANLOU whose telephone number is (571)270-5155. The examiner can normally be reached Monday - Friday, 9:00am - 6:00 Eastern Time.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SOHEILA G DAVANLOU
Examiner
Art Unit 2153



/KRIS E MACKES/Primary Examiner, Art Unit 2153